Citation Nr: 0907484	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which denied the 
Veteran's claim for service connection for hepatitis C.

In June 2007, a hearing was held before the undersigned 
Veteran's Law Judge at the St. Petersburg RO.  A transcript 
of that proceeding has been associated with the claims 
folder.  In January 2008, this claim was remanded to the RO 
via the Appeals Management Center (AMC) for further 
evidentiary development.


FINDING OF FACT

The Veteran's hepatitis C is not shown by competent medical 
evidence to be etiologically related to a disease, injury, or 
event in service.


CONCLUSION OF LAW

The Veteran's hepatitis C was not incurred in, or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection is awarded.

The Board finds that these notice requirements have been 
satisfied by a letter issued in April 2008.  In this letter, 
the Veteran was advised of the evidence needed to 
substantiate his service connection claim.  He was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  This letter further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

        b.) Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA 
Medical Center ("VAMC") treatment records and a July 2008 
VA medical examination report concerning the possibility of a 
relationship between the Veteran's hepatitis C and military 
service.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Veteran 
has not identified any available private treatment records 
that he would like VA to obtain. 

The Board notes, however, that the Veteran, through his 
representative, has requested that a new medical opinion be 
obtained to explore the possibility of a relationship between 
his hepatitis C and his alcohol abuse disorder, which has 
been diagnosed as secondary to his service-connected post-
traumatic stress disorder ("PTSD").  (See appellant brief, 
January 2009.)  

However, in Robinson v. Mansfield, 21 Vet. App. 545 (2008), 
the Court held that the Board is not obligated to investigate 
all possible theories of entitlement.  In reaching that 
conclusion, the Court observed that the duty to provide a 
medical examination as to whether a particular theory of 
service connection has merit is explicitly limited to 
situations where there is already some evidence in the record 
of a current disability, and some evidence that indicates 
that the disability may be associated with the claimant's 
military service.  38 U.S.C. § 5103A(d)(2)(B).  The Court 
determined that, had Congress wanted the Secretary to 
automatically provide an examination on all possible 
theories, § 5103A would not be written as it is.  In this 
regard, the Court concluded that, if the evidence is 
insufficient to reach the low threshold necessary to trigger 
the duty to assist under McLendon, then any failure to 
discuss the theory is not prejudicial.

In this regard, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, VA must provide 
a claimant with a medical examination where there is (1) 
competent evidence of a current disability, or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability, or persistent or recurrent 
symptoms of a disability, may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim. 

In this current case, the Board notes that the claims folder 
contains no medical evidence suggesting a relationship 
between the Veteran's hepatitis C and his alcohol abuse.  
Furthermore, as a lay person, the Board finds that the 
Veteran's representative is not be comment to offer an 
opinion on a matter clearly requiring medical expertise, such 
as the etiology of hepatitis C.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a 
case in which the veteran and his representative's lay 
beliefs alone can serve to establish any association between 
the claimed hepatitis C and his service-connected PTSD so as 
to satisfy the requirements of McLendon.  Thus, the Board 
further finds that obtaining another examination or opinion 
is not necessary.

In short, the Board finds that VA has satisfied its duty to 
assist by obtaining evidence relevant to the Veteran's claim.  
38 U.S.C.A. §§ 5103 and 5103A. 

Accordingly, the Board will proceed to a decision on the 
merits.

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).
III. Analysis

The Veteran contends that he contracted Hepatitis during 
military service in 1967, shortly after being diagnosed with 
typhus.  (See Veteran's letter, February 2006.)  He states 
that he was diagnosed while serving in Vietnam, but does not 
know which type was diagnosed.

As an initial matter, the Board notes that the Veteran's 
service treatment records are void of any symptoms of, 
treatment for or diagnosis of any type of hepatitis during 
service.  As explained by the Board in the January 2008 
remand, the RO has stated that the Veteran had a tattoo of 
the word "USULA," noted on service entry.  However, notes 
that the Veteran did not have a tattoo noted at entry, and 
that the noted "USULA" on the entrance physical examination 
report is actually "VSULA," which means "vaccination scar, 
upper left arm."  On the accompanying January 1966 medical 
history report, the Veteran indicated that he had never had 
any liver or intestinal trouble, or any drug, narcotic or 
drinking habit.  On his August 1968 separation medical 
examination report, it was noted that he had a tiny scar, but 
there was no indication of a tattoo.  The only noted medical 
condition or disorder was bilateral myopic astigmatism.  On 
the accompanying medical history report, the Veteran again 
reported that he had never had any liver or intestinal 
trouble, or any drug, narcotic or drinking habit.  However, 
he wrote that he had had "typhus fever [sic]" in 1966, and 
malaria in 1967, which was also confirmed by the examiner.  
There is no indication in these records that he was diagnosed 
with any type of hepatitis. 

The claims folder indicates that following service, the 
Veteran neither complained of, nor sought medical treatment 
for any disorders until October 1978, when he was admitted to 
the VAMC for complaints related to his having been in an 
automobile accident.  Although the Veteran denied any recent 
use of opiates, an examination revealed the presence of 
alcohol, as well as opiates and benzodiazepine metabolites in 
his urine.  Again, there was no finding or diagnosis of 
hepatitis in these records.

In October 1996, while undergoing treatment at a private 
medical facility, the Veteran was diagnosed with hepatitis C.  
(See Lauderdale Medical Group report, October 1996.)  He was 
diagnosed with the disease again in May 2004, while 
undergoing a medical examination in conjunction with an 
application for life insurance.  (See West Coast Life Ins. 
Co. report, May 2004.)  Although this information was 
previously submitted by the Veteran in support of his claim 
for service connection, VA regulations require the 
confirmation of a hepatitis C diagnosis through positive 
enzyme immunoassay ("EIA") or enzyme-linked immunosorbent 
assay ("ELISA"), along with a positive recombinant 
immunoblot assay ("RIBA") or a positive test for hepatitis 
C viral ribonucleic acid ("HCV RNA").  In April 2008, the 
Veteran submitted a February 2008 letter from Dr. W. Zakko, 
who stated that his hepatitis C diagnosis had been confirmed 
by blood work, including HCV RNA.  However, he specifically 
stated that although blood tests were used to identify the 
presence of the disease, they could not determine its actual 
etiology, which he said typically depended on a patient's 
history of potential exposures.  He noted that the Veteran 
did not have a history of intravenous drug use, blood 
transfusions or tattoos, but had received several wounds 
during military service, including a stab wound.  Dr. Zakko 
surmised that the Veteran's only possibly history of exposure 
to hepatitis C was through the wounds he received during 
service.

During a June 2007 hearing before the Board, the Veteran 
testified that he had no risk factors for hepatitis C either 
before, during or after service, and affirmatively stated 
that the indication on his service entrance medical 
examination concerning the presence of a tattoo was false.  
He stated that he had never been in contact with blood during 
his service and post-service occupation in law enforcement, 
and said that he had never used intravenous drugs. 

As noted in the Introduction, this case was remanded by the 
Board in January 2008 for further evidentiary development.  
In particular, the Board instructed the AMC to arrange for 
the Veteran to undergo a VA examination and to obtain a 
medical opinion as to the likelihood that the Veteran's 
claimed hepatitis C is related to service.

In July 2008, the Veteran underwent a VA examination.  The 
examiner indicated that he had reviewed the Veteran's 
complete claims folder, including his service and post-
service treatment records.  He noted that the Veteran had 
originally been diagnosed with hepatitis C in 1996, and that 
the condition had been confirmed by blood tests in February 
2008, which revealed that he was RNA and HCV AB positive with 
hepatitis C antibodies.  During the examination, the VA 
examiner asked the Veteran about any possible risk factors 
for the disease.  The Veteran said that he had not handled 
blood or blood products prior to 1992; had not undergone 
hemodialysis; had no unequivocal blood exposure, except when 
removing blood-covered bodies during service; had not used 
intranasal cocaine; denied multiple sex partners; had no 
unexplained liver disease; had no tattoos or body piercings; 
had not shared toothbrushes or razor blades; and had not 
undergone acupuncture.  Based on these findings, as well as 
the laboratory test results, the VA examiner stated that 
because there was no actual evidence of the Veteran having 
had any risk factors for hepatitis C, he could not determine 
the etiology of the disease without resort to speculation.  
He thus concluded that he could not determine whether the 
Veteran had contracted the disease during or after service.  

Based on a review of the Veteran's complete claims folder, 
the Board finds that the competent medical evidence is 
against the Veteran's claim for service connection for 
hepatitis C.  In reaching this conclusion, the Board has 
considered the Veteran's own lay belief that there is an 
etiological relationship between his hepatitis C and his 
military service.  Certainly, there are instances in which 
lay testimony can serve as probative evidence in establishing 
an association between service and the claimed disability.  
For example, a lay person may be competent to offer testimony 
on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony as to a continuity of symptomatology.  However, the 
Board finds that a lay person is not be competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as linking the Veteran's hepatitis to service.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed hearing loss and his military 
service (or to alcoholism allegedly attributable to his 
service-connected PTSD, as discussed above).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Furthermore, to the extent that the Veteran believes that he 
was told in service that he had hepatitis, it must be noted 
that the Court has held that a lay person's statement about 
what a physician told him or her, i.e., "hearsay medical 
evidence," cannot constitute medical evidence, as "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

As discussed in detail above, a competent health care 
provider reviewed the Veteran's documented medical history 
and conducted a thorough physical examination and interview.  
That examiner concluded that he could not identify evidence 
of the Veteran having had any risk factors for hepatitis C, 
and thus, could not determine the etiology of the disease 
without resort to speculation.  The Board notes that a 
possible connection or one based on "speculation" is too 
tenuous a basis on which to grant service connection.  The 
reasonable doubt doctrine requires that there be a 
"substantial" doubt and "one within the range of probability 
as distinguished from pure speculation or remote 
possibility."  38 C.F.R. § 3.102; see also Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 
459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (holding that any medical link that is speculative, 
general or inconclusive in nature is of no probative value 
and not a sufficient basis to grant service connection).

Furthermore, the earliest competent medical evidence of 
record suggesting that he had hepatitis C is the 1996 letter, 
which is dated approximate 30 years post-service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The amount of time that passed between service 
and the first documented diagnosis of record of hepatitis C 
is evidence that weighs against the Veteran's claim.  

Given the amount of time that passed between service and the 
first diagnosis of record of hepatitis C, and the VA medical 
opinion discussed above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hepatitis C.  As the preponderance of the 
evidence is against this claim, the "benefit-of-the-doubt" 
rule does not apply, and the claim for service connection for 
hepatitis C must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board has also considered the February 2008 letter from 
Dr. W. Zakko.  However, although the physician discussed the 
possibility that the Veteran's hepatitis C was related to 
various wounds sustained in service, the physician also 
clearly couched that finding in very speculative terms.  As 
noted, the Court has held that opinions that are so 
speculative, general or inconclusive in nature are of no 
probative value.  

In making these determinations, the Board does not in any way 
wish to dishonor the Veteran's heroic service during the 
Vietnam War.  However, as discussed, the Veteran as a 
layperson is not competent to establish a medical diagnosis 
or show a medical etiology; as such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see Jandreau, Espiritu, 
supra.




ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


